Citation Nr: 1539098	
Decision Date: 09/14/15    Archive Date: 09/24/15

DOCKET NO.  11-21 293	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to service connection for hypothyroidism.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Hancock, Counsel








INTRODUCTION

The Veteran had active service from January 1983 to January 1986, July 1989 to December 1989 and from August 1990 to April 2009.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal of an April 2009 rating decision of the Department of Veterans Affairs (VA) RO in Atlanta, Georgia.

This appeal is now being processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of these electronic records.


FINDINGS OF FACT

1.  Multiple service treatment records, dated during a period of active service, reflect that the Veteran was treated for subclinical hypothyroidism on several occasions and that diagnoses of subclinical hypothyroidism were provided.  
 
2.  The Veteran, who is competent to report symptoms related to hypothyroidism, has credibly asserted throughout his appeal that he has had a continuity of such symptoms since service.

3.  The Veteran has a current diagnosis of hypothyroidism.
 
4.  Giving the Veteran the benefit of the doubt, the Board finds that the Veteran's current hypothyroidism first manifested in service.






CONCLUSION OF LAW

Hypothyroidism was incurred in active service.  38 U.S.C.A. §§ 1101, 1110, 1131, 1154, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  Given the favorable disposition below, no discussion of those duties is required.

Laws and Regulations

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Service connection requires competent evidence showing:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  Depending on the evidence and contentions of record in a particular case, lay evidence can be competent and sufficient to establish a diagnosis and medical etiology of a condition.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009), Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).


When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

In adjudicating a claim, the Board must assess the competence and credibility of the veteran.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Washington v. Nicholson, 19 Vet. App. 362, 368-69 (2005).  The Board also has a duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  The Veteran is competent to provide facts about what he experienced; for example, he is competent to report that he engaged in certain activities in service and currently experiences certain symptomatology.  See, e.g., Layno v. Brown, 6 Vet. App. 465 (1994).  Competency, however, must be distinguished from weight and credibility, which are factual determinations going to the probative value of the evidence.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); see also Cartwright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").  The Board acknowledges that it cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.  See Buchanan, 451 F.3d at 1337.  However, such lack of contemporaneous evidence is for consideration in determining credibility.

Once the evidence is assembled, the Board is responsible for determining whether the preponderance of the evidence is against the claim.  If so, the claim is denied; if the evidence is in support of the claim or is in equal balance, the claim is allowed.  38 U.S.C.A. § 5107; Gilbert, 1 Vet. App. 49, 55 (1990).

It is the policy of VA to administer the law under a broad interpretation, consistent with the facts in each case with all reasonable doubt to be resolved in favor of the claimant; however, the reasonable doubt rule is not a means for reconciling actual conflict or a contradiction in the evidence.  38 C.F.R. § 3.102.


Factual Background/Analysis

The Board has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record.  Indeed, the Federal Circuit has held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claim.

In January 2009, the Veteran submitted a VA Form 21-526, where he sought service connection for hypothyroidism.  Review of the Veteran's service treatment records includes those dated in April and May 2006 which included diagnoses of subclinical hypothyroidism.  A November 2007 history and physical examination report includes a finding of subclinical hypothyroidism.  A medication taken for this disorder, Levothyroxine, was listed.  A March 2008 service treatment record shows a finding of subclinical hypothyroidism.  A medication profile record shows a prescription for Levothyroxine was filled in November 2008.  

Post service medical records associated with the Veteran's claims file includes the report of a September 2009 VA general medical examination.  The Veteran informed the examiner he was diagnosed with hypothyroidism during a period of active duty, while stationed at Fort Sam in Houston, Texas.  The supplied diagnoses included history of hypothyroidism.  

A VA fee-basis thyroid and parathyroid examination, dated in March 2013, includes a diagnosis of hypothyroidism.  The Veteran informed the examiner it had its onset in approximately 2005, while he was stationed at Fort Sam.  The examiner supplied a date of onset around 2005.  The Veteran reported continuing weight gain, fatigue, night sweats, and mental sluggishness.


The Veteran avers that he has hypothyroidism as a result of active service.  The first element of a claim for service connection is that there must be evidence of a current disability.  The above-noted March 2013 VA fee-basis examination reflects a diagnosis of hypothyroidism.  Thus, the first element has been met. 

The second element of a claim for service connection is medical evidence, or in certain circumstances lay testimony, of in-service incurrence or aggravation of an injury or disease.  The above-mentioned service treatment records include findings of both diagnoses and medication use concerning the claimed hypothyroidism disorder.  

The third element of a claim for service connection is a competent clinical opinion causally relating a current disability to service or continuity of symptomatology since service.  As noted above, the Veteran underwent a VA fee-basis thyroid and parathyroid examination in March 2013.  The examiner did not provided an opinion as to the etiology of the currently-diagnosed hypothyroidism.  The report included a diagnosis of hypothyroidism, and the examiner did provide a date of onset around 2005.  This is during a period of active duty.

A DD 214 reflects that the Veteran had continuous active service from August 1990 to April 2009.  Thus, again, hypothyroidism was present during active service. 

As noted above, the third element for entitlement to service connection may be a competent clinical opinion causally relating a current disability to service or continuity of symptomatology since service.  The Veteran is competent to report symptoms experienced due to his hypothyroidism.  Moreover, there is no evidence that he is not credible with regard to his contentions.  The Veteran has throughout this appeal contended that he continued to have hypothyroidism-related problems since service.  In addition, the March 2013 VA fee-basis examination report reflects continued complaints.  The Veteran has averred that the onset of his hypothyroidism was during his active service, and this is clearly supported by the evidence of record.  


In sum, the Veteran had complaints with regard to his diagnosed hypothyroidism in service, he has a current diagnosis of hypothyroidism, and he contends continuity of symptomatology since service.  Resolving reasonable doubt in favor of the Veteran, the Board concludes that service connection for hypothyroidism is warranted.  38 U.S.C.A. § 5107 (West 2014), and 38 C.F.R. § 3.102 (2014).  See also Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).


ORDER

Entitlement to service connection for hypothyroidism is granted.



____________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


